Judgment, Supreme Court, New York County, entered in this article 78 proceeding on February 20, 1975, granting the petition herein and annulling the determination of the rent commissioner which found the housing accommodation utilized by appellant to be his primary residence and, as such, not subject to decontrol, unanimously reversed, on the law, judgment vacated, and the petition dismissed, without costs and without *532disbursements, and the rent commissioner’s determination dated May 10, 1974, reinstated. The commissioner’s finding that the three-room apartment rented by appellant in petitioner’s building, rather than the house which appellant rents in Rock Tavern, New York, (about 65 miles from New York City) is his primary residence, is supported by the record. Such determination is supported in part by the undenied fact that appellant’s two young sons have for several years attended private school and other classes in New York City with excellent attendance and deportment records. At the time of the reopened hearings the boys were 10 and 13 years of age. The trip from Rock Tavern to New York City would take about one and three-quarter hours. The commissioner’s determination is also supported by testimony given by the landlord’s superintendent concerning his observations of petitioner and members of his family at or around the subject premises. It is clear that there was a rational basis in the record for the commissioner’s determination and, accordingly, Special Term was powerless to substitute its view for that of the commissioner. The judicial function is exhausted upon the finding of a rational basis in the record (Rochester Tel. Corp. v United States, 307 US 125, 146). "Whether or not we (or Special Term) would have acted differently * * * is of no moment”. (Plaza Management Co. v City Rent Agency, 48 AD2d 129, 131.) Concur—Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.